Citation Nr: 0703713	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, parents, and former spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  The Board issued 
a decision in this appeal in November 2005 which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, a Joint Motion for Remand 
(motion) was submitted to the Court that was granted the 
following month.  This matter is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 1999 decision, the Board denied service 
connection for peptic ulcer disease as the record did not 
contain competent medical evidence linking the disability to 
his military service.  The veteran filed a claim to reopen in 
October 2002, and as indicated above, the Board issued a 
decision in November 2005 by which his claim was not 
reopened.  This decision was vacated on the basis that VA had 
failed to fulfill its duty to notify as per the Veterans 
Claims Assistance Act of 2000 (VCAA).  See November 2006 
motion and December 2006 Court order.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", the 
Court indicated that "material" evidence would include (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  "New" evidence would be considered new 
only if it had not been submitted previously to VA and was 
neither "cumulative nor redundant" of evidence already in the 
record.  

The Board notes that as the Court determined that the veteran 
is potentially prejudiced by a lack of notice, and has issued 
an Order for VA to provide adequate VCAA notice, the Board 
has no choice but to remand this appeal for a VCAA notice 
letter to be issued to the veteran in compliance with Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice that includes an explanation 
of the information or evidence needed to 
reopen the previously denied claim for 
service connection.  Specifically, the 
veteran should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous final denial of record.

2.  Readjudicate the veteran's claim to 
reopen and if the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



